Citation Nr: 0945482	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-11 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated 40 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for cardiovascular disease, claimed as secondary 
to service-connected disabilities.  


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from November 1953 to August 1966.  
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

Procedural history

Lumbar spine disability

In a January 2003 rating decision, the RO granted the 
Veteran's service-connection claim for a lumbar spine 
disability.  A 40 percent disability rating was assigned, 
effective October 9, 1998.  The Veteran disagreed with the 
assigned rating and perfected an appeal as to that issue.  

In a June 2007 decision, the Board awarded the Veteran an 
effective date of December 28, 1970 for service connection of 
his lumbar spine disability.  The Board remanded the 
Veteran's increased rating claim for additional development, 
to include consideration of staged ratings pursuant to 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Such was 
achieved in a May 2008 rating decision.  

The Veteran has not indicated satisfaction with these 
ratings; thus the increased rating issue remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].  The Veteran's increased rating 
claim was readjudicated by the VA Appeals Management Center 
(AMC) in July 2009.  

Cardiovascular disease

In an August 1999 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
cardiovascular disability, claimed as secondary to a service-
connected skin condition.  The Veteran perfected an appeal as 
to this issue, but subsequently withdrew it in September 
2003.

In June 2005, the Veteran filed a request to reopen his 
previously denied service-connection claim, this time as 
secondary to his service-connected lumbar spine disability.  
Subsequently, in November 2005, the Veteran also contended 
that his cardiovascular disability was secondary to service-
connected epidermophytosis.  

The RO reopened and denied the Veteran's service connection 
claim on the merits.  The Veteran disagreed with these 
decisions has perfected an appeal as to this issue.  

Referred issue

In an April 2008 statement, the Veteran indicated that was 
unemployable and totally disabled since 1987 due to lumbar 
back pain.  See the Veteran's April 7, 2009 Statement in 
Support of Claim.  It appears that the Veteran has made an 
informal claim of entitlement to total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  This matter is referred to the RO for 
appropriate action.            See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].

Remanded issue

As discussed in detail below, in this decision the Board is 
reopening the issue of entitlement to service connection for 
a cardiovascular disability and remanding that issue for 
additional development.  The issue is REMANDED to the RO via 
the AMC in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates 
pronounced intervertebral disc syndrome manifested by 
persistent symptoms of radiculopathy, characteristic pain, 
and little intermittent relief.  

2.  The competent medical evidence of record does not show 
that the Veteran's service-connected lumbar spine disability 
is so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

3.  In an August 1999 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
cardiovascular disability.  The Veteran subsequently withdrew 
an appeal as to that issue.  

4.  The evidence associated with the claims folder subsequent 
to the August 1999 rating decision is not cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 60 
percent disability rating for the Veteran's service-connected 
lumbar spine disability have been met.  38 U.S.C.A.     § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).

3.  The August 1999 RO decision which denied service 
connection for cardiovascular disease is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2009).

4.  Since the August 1999 RO decision, new and material 
evidence has been received which is sufficient to reopen the 
claim of entitlement to service connection for a 
cardiovascular disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a disability rating greater than the 
currently assigned 40 percent.  Additionally, the Veteran 
claims entitlement to service connection for a cardiovascular 
disability, which he contends secondary to service-connected 
disabilities.  Implicit in his claim is the contention that 
new and material evidence which is sufficient to reopen the 
previously-denied claim has been received.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

Stegall considerations

As was alluded to in the Introduction, in June 2007 the Board 
designated December 28, 1970 as the effective date of service 
connection for the Veteran's lumbar spine disability, and 
remanded the increased rating claim.  In view of the long 
period of time after initial service connection created by 
this grant of an earlier effective date, the Board's specific 
remand instructions to the Agency of Original Jurisdiction 
(AOJ) were to ask the Veteran to identify all treatment, both 
VA and non-VA from December 1970 to the present time; to 
attempt to obtain any identified treatment records which were 
not already associated with the Veteran's claims file; and to 
readjudicate the Veteran's claim, to include consideration of 
staged ratings pursuant to Fenderson, supra. 

Review of the file reveals that the AOJ issued a May 2008 
rating decision consistent with the Board's June 2007 
decision and remand, in which staged ratings were provided.  
Subsequently, in March 2009, the AOJ sent the Veteran a 
letter requesting the Veteran to identify all treatment, both 
VA and non-VA from December 1970 to the present time.  The 
Veteran responded in April 2009, but he did not identify any 
additional treatment records.  A supplemental statement of 
the case (SSOC) was issued by the AOJ in July 2009.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009).  The VCAA alters the legal 
landscape in three distinct ways: standard of review, notice 
and duty to assist.  

The VCAA duty to notify currently applies to both issues on 
appeal; the standard of review and duty to assist provisions, 
however, do not apply to the previously-denied cardiovascular 
disability claim unless such is reopened.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West Supp. 2009);                38 
C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As was alluded to above, this standard does not apply to a 
claim to reopen until such claim has in fact been reopened.  
The standard of review as to the issue involving new and 
material evidence will be set forth where appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated September 22, 2005, which informed 
him that "the evidence must show that your service-connected 
condition has gotten worse."  The Veteran was informed of 
the relevant law and regulations pertaining to service-
connection claims in a letter from the RO dated October 4, 
2005, including evidence of a "relationship between your 
current disability and an injury, disease, or event in 
service." 

With respect to notice to the Veteran regarding new and 
material evidence, the October 2005 VCAA letter stated his 
service-connection claim was previously denied on August 13, 
1999.  The letter notified the Veteran that evidence 
sufficient to reopen his previously denied claim must be 
"new and material," closely mirroring the regulatory 
language of 38 C.F.R. § 3.156(a).  Further, the letter 
specifically advised the Veteran of the reason why the RO 
originally denied his claim; namely, because "the evidence 
failed to establish a relationship between a back condition 
and a heart condition."  Accordingly, the notice 
requirements as specified by Kent v. Nicholson, 20 Vet. App. 
1 (2006) have been fulfilled.  In any event, because the 
Veteran's claim is being reopened, any notification error 
with respect to new and material evidence under Kent is 
nonprejudicial.  

In addition, the Veteran was informed of VA's duty to assist 
him in the development of his claims and was advised of the 
provisions relating to the VCAA in the September and October 
2005 letters, as well as in a subsequent letter dated March 
25, 2009.  Specifically, the Veteran was advised in the 
letters that VA is responsible for obtaining relevant records 
from any Federal agency, including records kept by VA 
treatment centers and the Social Security Administration 
(SSA).  The letters indicated that a VA medical examination 
would be scheduled if necessary to adjudicate his claims.  
With respect to private treatment records, the letters 
informed the Veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with each letter was a copy of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
Veteran was asked to complete this release so that VA could 
obtain private treatment records on his behalf.

The September 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency.  [Emphasis as in the original.]  See 
also the October 2005 and March 2009 letters respectively.   

The Veteran was provided with the "give us everything you've 
got" language formerly contained in 38 C.F.R. § 3.159(b) in 
the September and October 2005 VCAA letters, on page 2 
respectively.  However, 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments [which apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008] 
removed the provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  With respect to elements (4) and (5), the 
Veteran was provided notice as to degree of disability and 
effective date in a letter from the RO dated March 20, 2006, 
and in the above referenced March 2009 letter.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
increased rating claim.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the September and 
October 2005 and March 2006 notice letters, the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  The Veteran's claim was readjudicated in July 2006 
and July 2009 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section  § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

Regarding the Veteran's increased rating claim, relying on 
guidance from the VA Office of the General Counsel, the Board 
finds that the Vazquez-Flores decision does not apply to that 
issue, as it concerns an appeal from an initial rating 
decision and, accordingly, VA's VCAA notice obligations are 
fully satisfied once service connection has been granted.  
Any further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, 22 Vet. App. 128 
(2008), [holding, as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection, "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"]. 

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

With respect to the Veteran's cardiovascular disability 
claim, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

As for the increased rating claim, the Board finds that 
reasonable efforts have been made to assist the Veteran in 
obtaining evidence necessary to substantiate the claim being 
decided on appeal, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Specifically, the RO has obtained the 
Veteran's service treatment records, his VA treatment records 
and his private treatment records.

The Veteran was also accorded several VA examinations, most 
recently in June 2002, October 2003 and November 2006.  The 
reports of these examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate examination and 
rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran has not 
contended otherwise.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf as relate to the issues being decided on appeal.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).   The Veteran did not request a personal hearing with 
a Veterans Law Judge.  He has chosen not to appoint a service 
organization representative.    

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased disability rating for 
service-connected lumbar spine disability, currently 
evaluated 40 percent disabling.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Pertinently, the applicable rating criteria for the spine, 
found at 38 C.F.R. § 4.71a, were amended twice during the 
pendency of the Veteran's appeal, effective September 23, 
2002 and September 26, 2003.   See 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002); 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 
2003).  The Veteran has been provided with the new regulatory 
criteria in a February 2004 SOC.  Therefore, there is no 
prejudice to the Veteran in the Board adjudicating the claim. 
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
Veteran's service-connected lumbar spine disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2009); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.) The former schedular criteria

In its January 2003 rating decision, the RO assigned a 40 
percent disability rating under former Diagnostic Code 5293 
[intervertebral disc syndrome].  (The January 2003 rating 
decision incorrectly coded the Veteran's lumbar spine 
disability under former Diagnostic Code 5292 [limitation of 
motion of the lumbar spine]; however, the body of the 
decision clearly applied the criteria of former Diagnostic 
Code 5293.)  

The medical evidence of record indicates that the Veteran's 
service-connected lumbar spine disability is manifested by 
pain and limitation of motion, with associated neurological 
dysfunction.  This is clearly congruent with the rating 
criteria listed under Diagnostic Code 5293.  The Board 
therefore believes that rating the Veteran under former 
Diagnostic Code 5293 is appropriate.

The Board adds that rating the Veteran's low back disability 
under former Diagnostic Code 5292 [limitation of motion of 
the lumbar spine] or former Diagnostic Code 5295 [lumbosacral 
strain] would not avail the Veteran, since his lumbar spine 
disability is already rated 40 percent disabling, which is 
the maximum rating available under both Diagnostic Code 5292 
and 5295.  

Finally, the Board has considered rating the Veteran's lumbar 
disability under former Diagnostic Code 5289 [spine, 
ankylosis of, lumbar].  However, the medical evidence of 
record also fails to indicate the presence of lumbar spine 
ankylosis.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  During the November 2006 VA 
examination, the VA examiner specifically determined that the 
Veteran's thoracolumbar spine was not ankylosed, and that the 
Veteran has forward flexion to 90 degrees, rotation to 40 
degrees bilaterally, and lateral flexion to 30 degrees 
bilaterally.  See the November 2006 VA examiner's report, 
pages 4-6.  It is thus clear that the Veteran's lumbar spine 
is not immobile; Diagnostic Code 5289 will also not be 
considered.  

Accordingly, the Veteran is appropriately rated under former 
Diagnostic Code 5293.  

(ii.) The current schedular criteria

The current schedular rating criteria instructs to evaluate 
intervertebral disc syndrome either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation.
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Specific rating criteria

(i.)  The former schedular criteria

Diagnostic Code 5293, effective prior to September 23, 2002, 
provides a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating is warranted 
for severe intervertebral disc syndrome, with recurrent 
attacks with intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 [prior to September 23, 2002].

(ii.) The current schedular criteria

The current schedular rating criteria instructs to evaluate 
intervertebral disc syndrome either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation.  

The General Rating Formula for Diseases and Injuries of the 
Spine

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5243 [intervertebral disc syndrome].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 [effective 
from September 26, 2003].

As will be discussed in greater detail below, the Board is 
increasing the Veteran's lumbar spine disability rating to 60 
percent under former Diagnostic Code 5293.  
A 60 percent disability rating is the maximum possible rating 
assignable under the Formula for Rating Intervertebral Disc 
Syndrome.  Accordingly, that formula need not be considered.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under          
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (2009).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2008).

Analysis

Mittleider concerns

The medical evidence of record indicates that that the 
Veteran has severe peripheral vascular disease which impacts 
his lower extremities.  

The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability, in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).  In this case, the medical evidence of 
record, which includes electromyographic (EMG) nerve studies 
of the lower extremities, indicates that symptomatology 
related to peripheral vascular disease is distinguishable 
from radiculopathy associated with the Veteran's service-
connected lumbar spine disability.    

Accordingly, symptomatology relating to peripheral vascular 
disease in the lower extremities will not be considered in 
adjudication of the increased rating claim for the service-
connected lumbar spine disability.

Schedular rating 

(i).  The former schedular criteria

As noted above, the Veteran's lumbar spine disability is 
currently rated 40 percent disabling under former Diagnostic 
Code 5293.  To warrant the highest rating, 
60 percent, the Veteran's intervertebral disc syndrome must 
be pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.                 See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 [prior to September 23, 2002].

The medical evidence of record demonstrates that the 
Veteran's lumbar spine disability is currently manifested by 
pain, limitation of motion, and neurological symptomatology, 
to include L5 lumbar radiculopathy in both lower extremities.  
An October 2003 VA examiner's report recorded the Veteran's 
specific complaints of chronic low back pain.  The October 
2003 VA examiner specifically noted that an MRI taken in 2001 
showed severe spinal stenosis of the Veteran's lumbar spine, 
which he concluded was caused by disk bulging and disc 
herniation, and resulted in radiculopathy in both lower 
extremities.  See the October 2003 VA examiner's report, page 
8.    

Subsequent treatment records demonstrate continued 
symptomatology.  A March 2005 VA x-ray report indicated 
"advanced hypertrophic changes throughout the lumbar 
spine," and the "overall appearance is essentially 
unchanged from October of 2003."  Although the Veteran did 
not complain of radicular symptoms at his November 2006 VA 
examination, an October 21, 2006 VA treatment record 
indicated that the Veteran was still prescribed morphine 
tablets, and must take "three tablets by mouth three times a 
day for severe pain."  

Based on these medical records, which show consistent 
treatment for the Veteran's lumbar spine disability, the 
Board finds that the medical evidence of record demonstrates 
pronounced intervertebral disc syndrome manifested by 
persistent symptoms of radiculopathy, characteristic pain, 
and little intermittent relief.  
Such symptomatology warrants the assignment of a 60 percent 
disability rating under former Diagnostic Code 5293.  A 60 
percent rating is the maximum assignable rating under this 
diagnostic code.  

(ii.)  The current schedular criteria

With respect to the General Rating Formula for Diseases and 
Injuries of the Spine, to obtain a disability rating greater 
than 60 percent, the medical evidence of record must show 
unfavorable ankylosis of the Veteran's entire spine.

The Veteran has not exhibited ankylosis of the spine.  As 
noted above, ankylosis is the immobility and consolidation of 
a joint due to disease, injury or surgical procedure.  See 
Lewis, supra.  On examination in November 2006, the Veteran 
was able to forward flex the lumbar spine to 90 degrees, 
laterally flex it to 30 degrees to the right and left, and 
rotate it 40 degrees to the right and left.  Because the 
Veteran is able to move his lumbar spine, by definition, his 
spine is not immobile.  Therefore, ankylosis is not shown.

Accordingly, the current schedular criteria do not allow for 
the assignment of a rating higher than 60 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Deluca consideration

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2009).  See DeLuca, supra.

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating, consideration of the 
provisions of DeLuca is not required.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  Moreover, the Court has also 
held that where a diagnostic code is not predicated on a 
limited range of motion alone, such as Diagnostic Code 5293, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
See Johnson v. Brown,        9 Vet. App. 7, 11 (1996).

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record does not suggest that any loss of function caused by 
pain amounts to immobility of the lumbar spine.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 



Esteban/Bierman considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine states that "any associated objective 
neurologic abnormalities" are to be evaluated separately 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 (2009).

The Board has considered whether a separate disability rating 
would be appropriate for neurological findings appropriate to 
the site of the diseased disc under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman v. 
Brown, 6 Vet. App. 125 (1994) [holding that under former 
Diagnostic Code 5293 a separate rating for a neurological 
disability may be appropriate when its manifestations are 
distinct from the musculoskeletal disorder], as well as Note 
1, discussed above.

In this case, the Veteran has not exhibited neurologic 
impairment stemming from his lumbar spine disability during 
the appeal period which would necessitate a separate 
disability rating.  While the record does indicate that the 
Veteran experiences radicular pain associated with his lumbar 
spine disability, there has been identified no neurological 
pathology which is consistent with a separate neurological 
disability, such as bowel or bladder difficulties, paralysis 
of the sciatic nerve manifested by foot drop, limitation of 
the muscles of the knee, or limitation of flexion.  See 
generally Bierman v. Brown, 6 Vet. App. 125 (1994) [holding 
that under former Diagnostic Code 5293 a separate rating for 
a neurological disability may be appropriate when its 
manifestations are distinct from the musculoskeletal 
disorder].

Indeed, the November 2006 VA examiner pertinently indicated 
that the Veteran had no history of urinary incontinence, 
urinary urgency, numbness, or paresthesias.  While the 
examiner indicated that the Veteran had erectile dysfunction 
and urinary frequency, he specifically noted such were 
unrelated to the Veteran's claimed disability, but to 
diuretic medication and BPH [benign prostatic hypertrophy.  

The record also indicates that the Veteran is currently 
wheelchair bound, and that he has had claudication of his 
lower extremities in the past.  However, such symptomatology 
has been specifically attributed to the Veteran's severe 
peripheral vascular disease, which is not service connected 
not to his non service-connected lumbar spine disability.  
See the Veteran's June 29, 2005 VA Cardiology Outpatient 
report; see also the Veteran's August 24, 1993 surgical 
discharge summary.  
In particular, although an electromyograph nerve conduction 
study in November 2003 noted evidence consistent with a 
chronic old right radiculopathy, the examiner labeled it an 
abnormal examination.  He was unable to obtain a response in 
the right lower extremity in the sural, peroneal, and tibial 
nerves, which he believed was due to lower extremity edema 
rather than true neurologic deficit.  See the Veteran's 
November 18, 2003 VA Consultation Note.  

An April 2005 VA treatment report indicated no neuromuscular 
weakness in the Veteran's lower extremities, and active range 
of motion in all extremities.       See the April 21, 2005 VA 
Nursing Plan of Care.  

In short, there is no evidence of additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders.  See 38 C.F.R. § 4.124a.  Rating the Veteran's 
lumbosacral disability pursuant to Diagnostic Code 5293, 
intervertebral disc syndrome, includes neurological symptoms 
such as radiculopathy into the lower extremities.  A separate 
neurological rating is not warranted.

The Board additionally notes that multiple treatment reports 
indicate the presence of a well-healed scar related to the 
Veteran's 1993 lumbar laminectomy.  No evidence demonstrates 
that the scar is painful, causes instability, is particularly 
deep, or causes any limitation of motion.  Bases on this 
medical evidence, the Board finds that the lumbar spine 
surgical scar is asymptomatic; a separate rating for the scar 
is also not warranted by the evidence of record.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Veteran's disability rating for his 
service-connected lumbar spine disability has already been 
staged by the RO: a 20 percent disability rating was assigned 
December 28, 1970, the effective date of service connection; 
and a 
40 percent disability was assigned effective October 9, 1998.   

Based on the medical evidence of record, the Board finds that 
the Veteran's service-connected lumbar spine disability did 
not manifest in symptomatology warranting a disability rating 
greater than 20 percent until November 3, 1983.  Prior to 
November 1983, the Veteran's lumbar spine disability was 
manifested by mild back pain.  The Veteran was first 
diagnosed with a herniated nucleus pulposa and lumbar 
stenosis in connection with a November 3, 1983 consultation 
and subsequent computed tomographic study.  See a November 
18, 1983 hospital report.  The Veteran was also diagnosed 
with lumbar radiculopathy for the first time, which required 
immediate treatment via two lumbar epidural blocks with 
steroids to relieve the Veteran's pain.  See both a November 
23, 1983 and December 7, 1983 during December 1983 steroid 
injection reports.  

Until the Veteran underwent a lumbar laminectomy in April 
1993, the Veteran's lumbar spine disability symptomatology 
was manifested by pronounced intervertebral disc syndrome 
with persistent symptoms of radiculopathy, characteristic 
pain, and little intermittent relief.  Thus, the assignment 
of a 
60 percent disability rating under Diagnostic Code 5293 is 
warranted effective November 3, 1983 to April 29, 1993.  

From April 29, 1993 to June 1, 1993, the Veteran was awarded 
a temporary total 100 percent rating for his period of 
hospitalization and convalescence.  This is the highest 
available rating, and will not be disturbed.

The post-operative medical history since June 1, 1993, 
indicates that the Veteran did obtain relief from the back 
surgery for a number of years.  The RO awarded a 20 percent 
rating effective June 1, 1993 and a 40 percent rating 
effective October 9, 1998.  October 9, 1998 was the previous 
effective date of service connection; there appears to be no 
medical evidence indicating any worsening of the back 
disability as of that date.  However, the Board will not 
disturb this effective date for the 
40 percent rating, notwithstanding the lack of medical 
evidence showing a worsening of the condition.  

As noted above, the Board has determined that the evidence of 
record currently demonstrates that the Veteran's lumbar spine 
disability manifests in symptomatology warranting an increase 
from a 40 to 60 percent disability rating under former 
Diagnostic Code 5293.  This increase in severity became 
factually ascertainable on April 28, 2000, when a 
computerized tomography (CT) scan of the Veteran's lumbar 
spine indicated "severe bridging hypertrophic changes" 
involving the upper lumbar segments, "post laminectomy 
changes," and "diffuse facet hypertrophy bilaterally but 
most marked on the right side at the L4-5 level where there 
is significant neural foraminal stenosis."  See the April 
28, 2000 VA CT scan report.  Subsequent treatment reports 
demonstrate persistent complaints of low back pain.

Accordingly, the Board finds that as of April 28, 2000, the 
Veteran's lumbar spine disability symptomatology was 
manifested by pronounced intervertebral disc syndrome with 
persistent symptoms of radiculopathy, characteristic pain, 
and little intermittent relief, warranting an increased 
disability rating of 60 percent.  As noted above, this is the 
maximum assignable rating under former Diagnostic Code 5293.  

As was discussed above, the current schedular criteria may 
not be applied retrospectively.

In summary, the Board finds that staged ratings are 
applicable for the Veteran's lumbar spine disability.  The 
Veteran's original 20 percent disability rating is maintained 
from the effective date of service connection, December 28, 
1970; 
a 60 percent disability rating is assigned effective November 
3, 1983; a temporary total 100 percent rating is maintained 
from April 29, 1993 to June 1, 1993; a 20 percent disability 
rating is again assigned effective June 1, 1993; a 40 percent 
disability rating is assigned effective October 9, 1998; and 
a 60 percent rating is assigned effective April 28, 2000. 

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Here, the RO did consider the Veteran's claim under C.F.R. § 
3.321(b)(1) in the February 2004 SOC.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected lumbar spine disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's lumbar spine disability, characterized by 
pronounced intervertebral disc syndrome with symptoms of 
radiculopathy and characteristic pain, with the established 
criteria pursuant to Diagnostic Code 5293 shows that the 
rating criteria specifically describes the Veteran's 
disability level and symptomatology at each stage that the 
Board has evaluated.  Where appropriate, the Board has 
awarded the maximum 60 percent rating available pursuant to 
Diagnostic Code 5293.    

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly address 
whether the evidence of record demonstrates any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment   See 
38 C.F.R. § 3.321(b)(1).  

With respect to frequent hospitalization, although the 
November 2006 VA examiner noted that the Veteran has had 20 
hospitalizations for various problems, the "back pain is 
noted only as a secondary condition during these 
admissions."  Further, the November 2006 VA examiner 
pertinently reported that the Veteran has not had any recent 
hospital stays for his back.  See the November 2006 VA 
examiner's report, page 1.  Accordingly frequent 
hospitalization is not shown with respect to the service-
connected back disability.    

With respect to marked interference with employment, the 
Board concludes that with respect to the Veteran's service-
connected lumbar spine disability alone, marked interference 
with employment, beyond that contemplated in the schedular 
criteria, is not demonstrated.  The medical evidence of 
record demonstrates treatment for multiple disabilities to 
include service-connected epidermophytosis, rated 30 percent 
disabling, and non-service connected peripheral vascular 
disease, which as noted above has caused the Veteran to be 
wheelchair bound.  Although the Veteran has been unemployed 
since 1987, the evidence does not demonstrate that the 
Veteran's lumbar spine disability, alone, markedly interferes 
with employment beyond the extent which is contemplated in 
the 60 percent rating which is currently assigned.

The Board in no way disagrees that the Veteran's service-
connected lumbar spine disability prevents him from engaging 
in physical work activities involving lifting, walking, and 
standing for long periods of time.  Such symptomatology, 
however, is appropriately compensated via the 60 percent 
rating which is currently assigned.
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the 
Veteran's lumbar spine disability for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that an increased disability rating to 60 
percent is warranted for the Veteran's service-connected 
lumbar spine disability.  Additionally, staged ratings 
pursuant to Fenderson are also warranted as designated above.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for cardiovascular disease, claimed as secondary 
to service-connected disabilities.  

Relevant law and regulations 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.                  See 
38 C.F.R. § 3.310(a) (2009); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the Veteran's current 
claim to reopen was initiated in June 2005, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R.     
§ 3.156(a) (2009).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Initial matters

There is no evidence that the Veteran had diagnosis and 
treatment for a heart condition during service, or within the 
one year presumptive period after he was discharged in August 
1966, nor does the Veteran so contend.  His current claim 
filed is entirely on a secondary service connection basis, as 
essentially was the claim that was denied in August 1999.  
The Board's inquiry will therefore be directed exclusively to 
the secondary service connection claim.

The RO's August 1999 rating decision which denied entitlement 
to service connection for a heart condition as secondary to 
service-connected epidermophytosis of the feet, trunk, back, 
and chest, is the last final decision on the issue of service 
connection for a heart condition in the record.  Although the 
Veteran perfected an appeal of that decision, he subsequently 
withdrew the issue from appellate status.  Accordingly, the 
August 1999 rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.204, 20.1103 (2009).

In June 2005, the Veteran filed a new claim of entitlement to 
service connection for a heart condition based on a new 
theory, that the cardiovascular disease was secondary to his 
service-connected low back condition.  In a November 2005 
statement, he resurrected his contention that his heart 
condition was secondary to service-connected epidermophytosis 
of the feet.  

New and material evidence is still needed to reopen the prior 
unfavorable August 1999 final decision, including on the new 
theory that the heart condition is secondary to the now 
service-connected back condition.  See Ashford v. Brown, 
10 Vet. App. 120 (1997) [reliance upon a new etiological 
theory is insufficient to transform a claim which has been 
previously denied into a separate and distinct, or new, 
claim].   Thus, new and material evidence is necessary to 
reopen a claim for the same benefit asserted under a 
different theory.  See Robinson v. Mansfield, 
21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 
307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  
  
Discussion

In essence, the Veteran's claim of entitlement to service 
connection for a cardiovascular disability was denied in 
August 1999 because the evidence failed to demonstrate a link 
between the Veteran's cardiovascular disease and a service-
connected disability.  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted [i.e. after August 1999] evidence bears directly 
and substantially upon the specific matter under 
consideration, namely whether there is new and material 
evidence that the Veteran's cardiovascular disease is related 
to a service-connected disability.  

The Veteran contends that his current cardiovascular 
conditions are due to inactivity that started with three 
extended hospitalizations during 1971, 1972, and 1973 for 
treatment of the service-connected epidermophytosis of the 
feet, and to his service-connected back condition that has 
limited his ability to exercise since 1980 when he stopped 
playing golf and was unable to do any more exercise because 
of it.  

Evidence added to the record since August 1999 includes the 
report of a VA examination of the Veteran relating to his 
heart condition conducted in June 2002,   an August 2006 
letter from a private physician, and VA treatment reports 
which show that the Veteran has continued to have problems 
with his cardiovascular system.  While the medical treatment 
records received in connection with the Veteran's current 
claim to reopen are new, they are not material.  They are 
merely cumulative and redundant, showing that the Veteran has 
had continuing problems with his cardiovascular system.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].

The VA examiner in June 2002 diagnosed the Veteran with 
atrial fibrillation under good medication control; 
arteriosclerotic coronary artery disease; and 
arteriosclerotic peripheral vascular disease.  Negative nexus 
opinions were given as to each condition both on a direct 
service connection basis, and as secondary to the service-
connected low back condition and epidermophytosis of the 
feet.   This opinion is clearly against the claim.  It 
therefore cannot be considered to be new and material 
evidence.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
[evidence that is unfavorable to a claimant is not new and 
material].   

The Veteran has filed an August 2006 letter from a private 
doctor, Dr. G.C., who, after review of some of the Veteran's 
treatment records, concluded that the Veteran has severe 
peripheral vascular disease that is secondary to lack of 
activity for the past 40 years due to a service-connected 
back condition.  He further stated that the Veteran's lack of 
physical activity is just as likely a cause of his severe 
peripheral vascular disease as is his 50 year history of 
smoking.  The physician stated that it was as likely as not 
that this lack of physical activity has caused or worsened 
his peripheral vascular disease condition.    

The Board finds that Dr. G.C.'s letter is new and material, 
because it tends to establish a nexus relationship between 
the Veteran's peripheral vascular disease and his service-
connected low back condition due to inactivity, and therefore 
does relate to an unestablished fact necessary to 
substantiate the claim. 

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the Veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
cardiovascular disease as secondary to service-connected 
epidermophytosis of the feet and lumbar spine disability.

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For reasons which will be expressed below, the Board finds 
that additional development is required before this claims 
may be adjudicated on its merits.


ORDER

Entitlement to an increased rating of 60 percent for the 
Veteran's service-connected lumbar spine disability is 
granted, subject to the application of controlling law and 
regulations.

New and material evidence having been submitted, the claim of 
entitlement to service connection for cardiovascular disease 
is reopened.  To that extent only, the appeal as to that 
issue is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's cardiovascular disability claim currently on appeal 
must be remanded for further procedural and evidentiary 
development.  

Reasons for remand

In June 2002, a VA examiner diagnosed the Veteran with atrial 
fibrillation under good medication control; arteriosclerotic 
coronary artery disease; and arteriosclerotic peripheral 
vascular disease.  Negative nexus opinions were given as to 
each condition as secondary to the service-connected lumbar 
spine disability and epidermophytosis of the feet.  

In contrast, the Veteran submitted an August 2006 letter from 
a private physician, Dr. G.C., who, as discussed above, 
provided a nexus opinion linking Veteran's severe peripheral 
vascular disease to lack of activity for the past 40 years 
due to his back condition. 

Accordingly, this case presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern the 
relationship, if any, between the Veteran's service-connected 
low back condition and epidermophytosis of the feet, 
including the Veteran's contention that his cardiovascular 
disease is due to years of inactivity because of these 
conditions.  These questions must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002);               see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim]. 
    
The Board additionally notes that the record contains no 
treatment records from Dr. G.C., and the latest VA treatment 
record from the Huntington VAMC in the claims folder is dated 
September 21, 2006.  Thus, a remand is also needed in order 
to obtain any private and VA treatment records to date.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should ask the Veteran to identify 
for any additional, relevant private 
treatment records that he wants VA to help 
him obtain.   In particular, he should be 
asked to provide a release in order to 
obtain treatment records from Dr. G.C.  Any 
such medical evidence obtained should be 
associated with the claims folder.

2.  VBA should obtain copies of all 
treatment reports from the Huntington VAMC 
from September 21, 2006 to the present 
time.  Any such medical evidence obtained 
should be associated with the claims 
folder.

3.  After the above requested development 
has been completed, the claims file should 
be reviewed by a physician, who should 
render an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed cardiovascular disease is related 
to the Veteran's service-connected lumbar 
spine disability and/or epidermophytosis of 
the feet, including whether inactivity due 
to those conditions caused or aggravated 
cardiovascular disability.  If the 
reviewing physician determines that medical 
examination and/or diagnostic testing of 
the Veteran is necessary, this should be 
accomplished.  A report should be prepared 
and associated with the Veteran's VA claims 
folder. 

4.  After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the Veteran's claim of 
entitlement to service connection for 
cardiovascular disease as secondary to his 
service connected lumbar spine disability 
and epidermophytosis of the feet.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a SSOC and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  
	
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


